UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 194482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard Municipal Bond Funds Annual Report October 31, 2010 Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the 12 months ended October 31, 2010, Vanguard Tax-Exempt Money Market Fund returned 0.14%, reflecting Federal Reserve policy that kept short-term interest rates low throughout the period. > Vanguards longer-term Municipal Bond Funds posted returns ranging from almost 2% for the Short-Term Tax-Exempt Fund to close to 9% for the High-Yield Tax-Exempt Fund. > Yields on municipal bonds slipped to historically low levels because of strong demand. Contents Your Funds Total Returns 1 Chairmans Letter 2 Advisors Report 6 Tax-Exempt Money Market Fund 8 Short-Term Tax-Exempt Fund 34 Limited-Term Tax-Exempt Fund 42 Intermediate-Term Tax-Exempt Fund 50 Long-Term Tax-Exempt Fund 58 High-Yield Tax-Exempt Fund 66 About Your Funds Expenses 75 Glossary 77 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Taxable- Ticker Total Income Capital Equivalent Vanguard Tax-Exempt Fund Symbol Returns Return Return Yield 1 Yield 2 Money Market VMSXX 0.14% 0.14% 0.00% 0.15% 0.23% Short-Term Investor Shares VWSTX 1.82 1.38 0.44 0.57 0.88 Admiral Shares 3 VWSUX 1.90 1.46 0.44 0.65 1.00 Limited-Term Investor Shares VMLTX 4.04 2.40 1.64 1.05 1.62 Admiral Shares 3 VMLUX 4.12 2.48 1.64 1.13 1.74 Intermediate-Term Investor Shares VWITX 6.95 3.81 3.14 2.47 3.80 Admiral Shares 3 VWIUX 7.03 3.89 3.14 2.55 3.92 Long-Term Investor Shares VWLTX 7.52 4.50 3.02 3.17 4.88 Admiral Shares 3 VWLUX 7.61 4.59 3.02 3.25 5.00 High-Yield Investor Shares VWAHX 8.76 4.76 4.00 3.57 5.49 Admiral Shares 3 VWALX 8.85 4.85 4.00 3.65 5.62 Your Funds Performance at a Glance October 31, 2009October 31, 2010 Distributions Per Share Starting Ending Income Capital Vanguard Tax-Exempt Fund Share Price Share Price Dividends Gains Money Market $1.00 $1.00 $0.001 $0.000 Short-Term Investor Shares 15.88 15.95 0.217 0.000 Admiral Shares 15.88 15.95 0.230 0.000 Limited-Term Investor Shares 10.97 11.15 0.259 0.000 Admiral Shares 10.97 11.15 0.268 0.000 Intermediate-Term Investor Shares 13.38 13.80 0.495 0.000 Admiral Shares 13.38 13.80 0.506 0.000 Long-Term Investor Shares 10.92 11.25 0.475 0.000 Admiral Shares 10.92 11.25 0.484 0.000 High-Yield Investor Shares 10.26 10.67 0.470 0.000 Admiral Shares 10.26 10.67 0.479 0.000 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 35%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairmans Letter Dear Shareholder, With the exception of our Tax-Exempt Money Market Fund, Vanguards municipal bond funds achieved solid returns for the fiscal year ended October 31, 2010. As Im sure you know, both taxable and tax-exempt money market funds have been hobbled by Federal Reserve policy that has pushed their returns virtually to zero. Steady demand for tax-exempt bonds, fueled in part by investors seeking higher yields than money market funds could provide, helped produce returns ranging from 1.82% for the Short-Term Tax-Exempt Fund to 8.76% for the High-Yield Tax-Exempt Fund (both figures are for Investor Shares). The latter fund, which can invest up to a fifth of its assets in below-investment-grade bonds, also benefited from the greater appetite for risk that has characterized many investors decisions since early 2009. The funds fiscal 2010 returns werent as strong as those a year earlier, when unsettled markets snapped back from the global credit crunch. Investors interest in municipals hasnt been dampened by the much-publicized budgetary stress being experienced by state and local governments. These recession-induced strains, which are expected to linger for the immediate future, underscore longer-term challenges, such as the financing of promised retiree benefits. We believe that states and municipalities have the capability to close budgetary and financing gaps, although the process will certainly be difficult and some aspects of it may take time. Please be assured that our experienced credit analysts will be closely monitoring developments and their implications for our portfolios. Yields declined over the past 12 months for all of the bond funds. Indeed, municipal bond yields in general declined to historical lows. As of October 31, the funds yields ranged from 0.57% for the Short-Term Funds Investor Shares to 3.65% for the High-Yield Funds Admiral Shares. Note that, on a taxable-equivalent basis, the yields were higher, as shown on page 1. Please note that on October 6, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000 as part of our ongoing efforts to lower the cost of investing for our clients. Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Year Three Years Five Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup 3-Month Treasury Bill Index 0.12 0.89 2.41 Stocks Russell 1000 Index (Large-caps) 17.67% 6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 7.62 6.21 CPI Consumer Price Index 1.17% 1.54% 1.89% 2 Despite shrinking yields, bonds attracted investors dollars Although fixed income yields have fallen to generational lows, investors have continued to bid up bond prices. The broad taxable U.S. bond market produced a 12-month return of about 8%, with the overall tax-exempt market only slightly behind. Meanwhile, the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Yield-hungry investors helped support bond prices Some of the same themes that character- ized our funds performance a year ago were again in evidence during fiscal 2010. At the short end, Vanguard Tax-Exempt Money Market Fund returned a paltry 0.14%, the lowest annual return in the funds 30-year history, but still above the average return of 0% posted by peer-group funds. Our fund stayed ahead largely because of its very low expense ratio, an important advantage given that expenses are deducted from returns. You can see the significant difference in expense ratios between the Vanguard funds and their peer-group averages in the table on page 5. Muni investors seeking higher yields instead flocked to bond funds, especially those with average maturities in the one- to six-year range. These include the Short-Term Tax-Exempt Fund (which returned +1.82%), the Limited-Term Tax-Exempt Fund (+4.04%), and the Intermediate-Term Tax-Exempt Fund (+6.95%). (All returns are for Investor Shares.) Astute bond selection and lower expense ratios helped the funds to stay a few steps ahead of the average returns for their peers. During the year, several factors outside the tax-exempt market stoked demand for muni bonds. One of these was the possibility of higher federal income tax rates after 2010; another was fear that some European nations would default on their bonds, a concern that sent many investors to the perceived safety of municipals and U.S. Treasuries. Whatever its source, demand for bonds has the dual effect of raising their prices and lowering their yields. Over the past 12 months this strong demand, coupled with the tardy pace of the U.S. economys emergence from recession, sent municipal bond market yields to historic lows. For the longest-maturity municipal bonds, such as those held by our Long-Term Tax-Exempt Fund, yet another factor lifted prices: a shrinking supply of traditional tax-exempt bonds. States and local governments have been favoring federally subsidized Build America Bonds, created in 2009 as part of the federal economic stimulus package, as their source of long-term funding. Build America Bonds, which are taxable, have widened the municipal market to investors worldwide and account for perhaps a quarter of new municipal bond issuance. The Long-Term Tax-Exempt Fund returned 7.52% for Investor Shares, roughly in line with the average return of peer funds. (Authority to issue Build America Bonds is scheduled to expire on December 31, 2010. Its not certain whether a subsidized bond option will continue to be available to states and local governments after that date.) The High-Yield Tax-Exempt Fund returned 8.76% for Investor Shares. The fund trailed the average return of its peers by about three percentage points, not an unusual result during market upswings when investors typically favor riskier assets. High-yield funds typically invest in the riskiest bonds, but our fund is more conservative than many of its competitors. The advisor can invest no more than a fifth of the funds assets in below-investment-grade bonds; at least 80% of the funds assets must be in investment-grade issuesa strategy that has worked to the funds benefit in periods of greater risk-aversion. 3 A ten-year perspective highlights successful results We believe that investing should be a long-term proposition. Moreover, a long-term view allows you to gauge how a fund has performed through a variety of market cycles and economic conditions. Over the long term, Vanguards advantagesskilled advisors, insightful credit analysis, low costs, and an emphasis on high-quality investmentsshow up particularly strongly. As you can see in the table on page 5, the Vanguard tax-exempt funds have outpaced their competitive peers by significant margins in average annual returns over the past ten years. Insightful credit analysis is an important investor resource State and local governments are going through a difficult period. The deep down- turn has undercut the normal sources of operating revenue, such as income, sales, and real estate taxes, and has highlighted poor spending choices or underfunded promises. Were confident that muni issuers can do whats necessary to make ends meet and shore up their financial foundations for the future. Of course, progress may not be smooth. Moreover, historical circumstances and the uniqueness of individual regions make each governmental entitys situation unique. That is why we perform our own careful and thorough credit analysis, independent of credit-rating agencies. Even with such careful analysis, the financial markets can be full of surprises. That is why we believe an effective strategy for individual investors is to develop a low-cost portfolio that is balanced among asset classes, such as stocks, bonds, and cash investments, in proportions suited to ones personal risk tolerance, time horizon, and goals. Equally important is diversification within asset classes. Particularly for investors in higher tax brackets, the Vanguard Municipal Bond Funds can play a useful role in such a portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2010 4 Total Returns Fiscal Year Ended October 31, 2010 Vanguard Peer-Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 0.14% 0.00% Short-Term 1.82 1.46 Limited-Term 4.04 3.20 Intermediate-Term 6.95 6.69 Long-Term 7.52 7.60 High-Yield 8.76 11.46 Total Returns Ten Years Ended October 31, 2010 Average Annual Return Vanguard Peer-Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 1.90% 1.39% Short-Term 2.93 1.60 Limited-Term 3.79 3.09 Intermediate-Term 4.86 4.38 Long-Term 5.33 4.46 High-Yield 5.31 4.08 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. Expense Ratios 2 Your Fund Compared With Its Peer Group Investor Admiral Peer-Group Tax-Exempt Fund Shares Shares Average 1 Money Market 0.17%  0.65% Short-Term 0.20 0.12% 0.66 Limited-Term 0.20 0.12 0.80 Intermediate-Term 0.20 0.12 0.88 Long-Term 0.20 0.12 1.04 High-Yield 0.20 0.12 1.15 1 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 12 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 15 Year Municipal Funds; for the Intermediate-Term Tax Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund, General Municipal Funds; and for the High-Yield Tax-Exempt Fund, High Yield Municipal Funds. Peer-group values are derived from data provided by Lipper Inc. and capture data through year-end 2009. 2 The fund expense ratios shown are from the prospectus dated April 22, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, expense ratios were: for the Tax-Exempt Money Market Fund, 0.17%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. 5 Advisors Report For the fiscal year ended October 31, 2010, the Vanguard Municipal Bond Funds posted returns that ranged from 0.14% for the Tax-Exempt Money Market Fund to 8.85% for the Admiral Shares of the High-Yield Tax-Exempt Fund. Four of the six funds outperformed their peer-group averages, while the Long-Term and High-Yield Tax-Exempt Funds trailed the average returns of their peers. The investment environment In many ways, the investing environment during fiscal 2010including questions about the impact of some market-shaping eventsrepresented a continuation of the themes from the prior fiscal year. At the short-maturity end of the yield curve, the Federal Reserve maintained its 22-month-old near-zero target for the federal funds rate in an effort to quicken the pace of economic recovery. This drove returns offered by money market and short-duration funds to historic lows. As the pace of economic recovery remained sluggish, the Federal Reserve took another step to lower rates. With no further room to maneuver in the short end of the yield curve, the Fed ended months of speculation on November 3 by announcing that it would buy Treasury bonds, concentrating on purchasing securities with maturities of less than 10 years. Historically, municipal bond yields can be influenced by the movement in Treasury prices. The intermediate-term portion of the muni yield curve had already been under pressure as money market and shorter-maturity investors, in fiscal 2009 and more so in fiscal 2010, turned to securities with slightly longer maturities for higher levels of tax-exempt income, which eventually drove yields down further in response to the greater demand. As in the prior fiscal year, investors were also willing to invest in lower-rated securities in an effort to increase the level of tax-exempt income. At the longest-term portion of the muni yield curve, the 19-month-old Build America Bonds program continued to have an impact on supply and yields. These bonds are the taxable and federally subsidized municipal securities that were created as part of American Recovery and Reinvestment Act of 2009 to help fiscally stressed state and local governments reduce debt-financing costs. Bond issuance has exceeded expectations: Since the subsidy program began, states and local governments have floated more than $150 billion of the bonds as of October, concentrated in long-duration issues. This has had the effect of reducing the supply of traditional long-term tax-exempts, pushing down their yields in the face of persistent demand for them. The Build America Bonds program is set to expire on December 31, 2010, but there is a chance that it could be extended by Congress. The clock was also ticking for federal tax rates under sunset provisions of current tax law. Unless Congress takes action, tax rates will rise after the end of calendar 2010. The possibility of higher tax rates in the future supported demand for municipals in the period, with an additional boost from investors who were concerned about Europes sovereign debt crisis. Although much-discussed in Washington, the future direction of federal tax policy, especially in light of the midterm elections, remained unknown at the end of the fiscal year. The confluence of these demand factors drove the municipal bond yield curve to historical lows in August and September. For our municipal bond funds, the slide in yields over the year ended October 31 ranged from 26 basis points for our Short-Term Tax-Exempt Bond Fund (to 0.57% for Investor Shares) to 57 basis Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, October 31, Maturity 2009 2010 2 years 0.70% 0.46% 5 years 1.85 1.20 10 years 3.03 2.51 30 years 4.23 3.86 Source: Vanguard. 6 points for the High-Yield Tax-Exempt Fund (to 3.47% for Investor Shares). Because of the Feds policy on short-term interest rates, the Vanguard Tax-Exempt Money Market Funds yield stood at 0.15%, essentially unchanged from a year earlier. Management of the funds In carrying out our investment activities, we have, as always, relied on our own independent analysis, a practice that assumes even greater importance because of the fiscal stress that states and local governments have been under amid the worst recession since the Depression. The recession was declared to have officially ended in June 2009, butas in previous economic recoveriesit takes time for higher personal and business income to flow through the tax system. Given the depth of the most recent recession, we would expect any improvement in the municipal sector to be uneven and lag behind the general economic recovery. There is natural concern among investors about the health of municipal securities. Keep in mind that our staff of highly experienced analysts weighs in on potential additions to our portfolios and rejects those that dont meet our high quality standards. We expect that states and local governments will make the tough decisions about taxes and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that, in the give-and-take of the political arena, will admittedly be bumpy at best. Among specific areas of interest during the fiscal year, we have continued to add health care credits from across the investment-grade credit spectrum. We have also focused on airport bonds as an area of relative value. This is because another provision of the recovery act temporarily lifted the alternative minimum tax on private-activity municipal bonds, which are normally taxable because they help finance private projects. In response to the level of uncertainty about the pace of the economic recovery, we maintained a neutral average weighted duration in each fund compared with its benchmark. As a consequence, interest rate positioning had no meaningful impact on performance. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Portfolio Manager Vanguard Fixed Income Group November 17, 2010 7 Tax-Exempt Money Market Fund Fund Profile As of October 31, 2010 Financial Attributes Yield 1 0.15% Average Weighted Maturity 33 days Expense Ratio 2 0.17% Largest Area Concentrations Texas 13.8% Illinois 4.8 North Carolina 4.5 Florida 4.2 Georgia 4.2 New York 3.6 Washington 3.4 Tennessee 3.4 Michigan 3.1 Indiana 3.0 Top Ten 48.0% Distribution by Credit Quality (% of portfolio) First Tier 100.0% Second Tier 0.0 For information about these ratings, see the Glossary entry for
